Order entered August 11, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00154-CR
                              No. 05-20-00155-CR

                  CHARLES TURNER GLOVER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
             Trial Court Cause Nos. F18-55030-H & F18-55032-H

                                     ORDER

      Appellant’s brief was due on June 13, 2020. When it was not filed, we

notified appellant by postcard dated June 17 and directed him to file a brief and a

motion to extend time to file the same within ten days. The following day,

appellant filed an extension motion which we granted, making the brief due on

July 18, 2020. To date, no brief has been filed and we have had no communication

from appellant.
      We ORDER appellant’s brief filed by August 21, 2020. Failure to do so

will result in the appeal being abated without further notice for a hearing under rule

38.8(b)(4).

      We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No. 1, to Valencia Bush,

and the Dallas County District Attorney Appellate Division.

                                              /s/   LANA MYERS
                                                    JUSTICE